 Case 2:19-cv-02476-tmp Document 41 Filed 03/02/21 Page 1 of 10   PageID 230




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                        WESTERN DIVISION
________________________________________________________________

GREG COLLIER,                   )
                                )
     Plaintiff,                 )
                                )
v.                              )   No. 19-cv-2476-TMP
                                )
CITY OF MEMPHIS,                )
                                )
     Defendant.                 )
________________________________________________________________

           ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
________________________________________________________________

      On July 25, 2019, plaintiff Greg Collier filed a pro se

complaint against the City of Memphis (“City”).1 (ECF No. 1.)

Collier also filed a motion for leave to proceed in forma pauperis,

which the undersigned granted on July 30, 2019. (ECF Nos. 3 & 7.)

Before the court is a motion for summary judgment filed by the

City on October 15, 2020. (ECF No. 36.) Collier filed a response

on November 9, 2020. (ECF No. 37.) For the reasons below, the

motion for summary judgment is GRANTED.

                              I.    BACKGROUND

      As an initial matter, when responding to the City’s motion


1On January 13, 2020, the parties consented to have a United States
magistrate judge conduct all proceedings in this case, including
trial, the entry of final judgment, and all post-trial proceedings
in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. (ECF
No. 18.)
Case 2:19-cv-02476-tmp Document 41 Filed 03/02/21 Page 2 of 10   PageID 231




for summary judgment, Collier did not provide citations to the

record or respond to the City’s statement of facts. (ECF No. 37.)

Local Rule 56 requires that a party opposing a motion for summary

judgment “must respond to each fact set forth by the movant by

either: (1) agreeing that the fact is undisputed; (2) agreeing

that the fact is undisputed for the purpose of ruling on the motion

for summary judgment only; or (3) demonstrating that the fact is

disputed.” LR 56.1(b). Furthermore, “[e]ach disputed fact must be

supported by specific citation to the record.” Id. Similarly, Rule

56 of the Federal Rules of Civil Procedure requires that a party

support or challenge factual assertions by:

     (A) citing to particular parts of materials in the
     record,      including      depositions,      documents,
     electronically   stored   information,   affidavits   or
     declarations, stipulations (including those made for
     purposes of the motion only), admissions, interrogatory
     answers, or other materials; or

     (B) showing that the materials cited do not establish
     the absence or presence of a genuine dispute, or that an
     adverse party cannot produce admissible evidence to
     support the fact.

Fed. R. Civ. P. 56(c)(1). When a party fails to properly challenge

an opposing party’s assertion of fact, Rule 56(e) permits the court

to “consider the fact undisputed for purposes of the motion” or

“grant summary judgment if the motion and supporting materials —

including the facts considered undisputed — show that the movant

is entitled to it.” Fed. R. Civ. P. 56(e)(2)-(3). In addition, the
                               - 2 -
 Case 2:19-cv-02476-tmp Document 41 Filed 03/02/21 Page 3 of 10    PageID 232




court need not consider any unsupported factual assertions or

materials in the record not cited by the parties. Fed. R. Civ. P.

56(c)(3); see also Gunn v. Senior Servs. of N. Ky., 632 F. App’x

839,    847   (6th   Cir.   2015)    (“‘[C]onclusory     and      unsupported

allegations, rooted in speculation,’ are insufficient to create a

genuine dispute of material fact for trial.”) (quoting Bell v.

Ohio State Univ., 351 F.3d 240, 253 (6th Cir. 2003)). Accordingly,

the following facts are deemed undisputed for the purpose of

resolving this motion.2

       During the time period relevant to this case, Greg Collier

worked as a full-time employee for the City. (ECF No. 36-2, at 1.)

Due to a medical condition, Collier requested and was granted leave



2A plaintiff’s pro se status does not relieve him or her of the
obligation to comply with the Local Rules and Federal Rules of
Civil Procedure. See Morgan v. AMISUB (SFH), Inc., No. 18-cv-2042-
TLP-tmp, 2020 U.S. Dist. LEXIS 162383, 2020 WL 5332946, at *3 n.5
(W.D. Tenn. Sept. 4, 2020) (collecting cases); see also Bass v.
Wendy's of Downtown, Inc., 526 F. App’x 599, 601 (6th Cir. 2013)
(“[N]on-prisoner pro se litigants are treated no differently than
litigants who choose representation by attorneys.”) (citations
omitted). Pro se non-prisoner litigants are not entitled to
“special assistance.” United States v. Ninety-Three (93) Firearms,
330 F.3d 414, 427-28 (6th Cir. 2003) (citing Brock v. Hendershott,
840 F.2d 339, 343 (6th Cir. 1988)). This includes at the summary
judgment stage. See Viergutz v. Lucent Techs., 375 F. App’x 482,
485 (6th Cir. 2010) (“[Plaintiff]'s status as a pro se litigant
does not alter his duty on a summary judgment motion.”); see also
McKinnie v. Roadway Express, Inc., 341 F.3d 554, 558 (6th Cir.
2003) (“Ordinary civil litigants proceeding pro se, however, are
not entitled to special treatment, including assistance in regards
to responding to dispositive motions.”).
                               - 3 -
Case 2:19-cv-02476-tmp Document 41 Filed 03/02/21 Page 4 of 10    PageID 233




under the Family and Medical Leave Act (“FMLA”) from July 26, 2016

to September 5, 2016. (ECF No. 36-6, at 2.) Collier subsequently

requested and was granted extended medical leave without pay from

September 6, 2016 to October 18, 2016. (Id.)

     On August 15, 2016, Robert M. Knecht, Director of the Division

of Public Works for the City, sent a letter to Collier informing

him that he had been granted extended medical leave without pay

from September 6, 2016 to October 18, 2016.3 (ECF No. 36-2, at 1.)

The letter further instructed Collier “to report to work for full

duty on Tuesday, October 18, 2016.” (Id.) The letter provided that

if Collier could not report for full duty work at that time, he

could     request     an   accommodation   under    the    Americans    with

Disabilities Act (“ADA”). (Id.) Lastly, the letter stated that if

Collier did not report for full duty work on October 18, 2016, or

request    an   ADA   accommodation   by   that    time,   the   City   would

“immediately begin the process to separate [him] from payroll.”

(Id.)

     Collier did not report to full duty work on October 18, 2016,

and he never requested or applied for an ADA accommodation with

the City. (ECF No. 36-6, at 2; ECF No. 36-3, at 6.) Accordingly,

Collier was separated from the City payroll for failure to timely



3Collier   disputes receiving this letter. (ECF No. 36-3, at 4.)
                                - 4 -
Case 2:19-cv-02476-tmp Document 41 Filed 03/02/21 Page 5 of 10    PageID 234




return to work effective October 18, 2016. (ECF No. 36-6, at 2-

3.) On July 25, 2019, Collier filed a pro se complaint alleging

that the City unlawfully terminated his employment in violation of

Title VII and failed to accommodate his disability in violation of

the ADA. (ECF No. 1, at 3.)

                               II.     ANALYSIS

A.    Standard of Review

      Federal Rule of Civil Procedure 56(a) provides that “the court

shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” A genuine dispute of material

fact exists “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party bears the

initial burden to “demonstrate the absence of a genuine [dispute]

of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). “Once the moving party has presented evidence sufficient

to support a motion for summary judgment, the nonmoving party is

not   entitled   to   trial   merely    on   the   basis   of   allegations;

significant probative evidence must be presented to support the

complaint.” Goins v. Clorox Co., 926 F.2d 559, 561 (6th Cir. 1991).

      The party opposing the motion for summary judgment may not

rely solely on the pleadings but must present evidence supporting
                              - 5 -
Case 2:19-cv-02476-tmp Document 41 Filed 03/02/21 Page 6 of 10   PageID 235




the claims asserted by the party. Banks v. Wolfe Cty. Bd. of Educ.,

330   F.3d   888,    892   (6th   Cir.   2003).   Conclusory   allegations,

speculation, and unsubstantiated assertions are not evidence and

are not sufficient to defeat a well-supported motion for summary

judgment. See Lujan v. National Wildlife Fed’n, 497 U.S. 871, 888

(1990). Similarly, a court may not consider inadmissible unsworn

hearsay in deciding a motion for summary judgment. Tranter v.

Orick, 460 F. App'x 513, 514 (6th Cir. 2012). In order to defeat

summary judgment, the party opposing the motion must present

affirmative evidence to support its position; a mere “scintilla of

evidence” is insufficient. Bell, 351 F.3d at 247 (quoting Anderson,

477 U.S. at 252). “In making this assessment, [the court] must

view all evidence in the light most favorable to the nonmoving

party.” McKay v. Federspiel, 823 F.3d 862, 866 (6th Cir. 2016).

B.    Title VII Claim

      Title VII prohibits discrimination by employers “against any

individual with respect to his compensation, terms, conditions, or

privileges   of     employment,   because   of    such   individual’s   race,

color, religion, sex, or national origin.”               42 U.S.C. §2000e-

2(a)(1). Because Collier provides no direct evidence, the court

applies the burden-shifting framework from McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973). See Stewart v. Esper, 815 F. App’x

8, 16 (6th Cir. 2020). “Under this framework, the plaintiff must
                             - 6 -
Case 2:19-cv-02476-tmp Document 41 Filed 03/02/21 Page 7 of 10     PageID 236




first make out a prima facie case of discrimination, which requires

the plaintiff to show that: (1) she is a member of a protected

class; (2) she was subjected to an adverse employment action; (3)

she was qualified for the position; and (4) similarly situated

non-protected employees were treated more favorably.” Id. (citing

Jackson v. VHS Detroit Receiving Hosp., Inc., 814 F.3d 769, 776

(6th Cir. 2016)). “If a plaintiff can meet her burden to establish

a prima facie case of discrimination, the burden shifts to the

employer to proffer a legitimate, nondiscriminatory reason for its

decision.” Id. (citing Upshaw v. Ford Motor Co., 576 F.3d 576, 584

(6th   Cir.   2009)).   “If   the    employer    carries    its   burden,   the

plaintiff must prove by a preponderance of the evidence that the

employer’s offered reasons were pretextual.” Id. (citing Upshaw,

576 F.3d at 584).

       Collier cannot establish a prima facie case of race-based

discrimination    because     none    of   the   evidence    in   the   record

demonstrates that “similarly situated non-protected employees were

treated more favorably.” See id. In order to satisfy this element,

“the plaintiff must show that the employee who was treated more

favorably is similar to the plaintiff in ‘all relevant respects.’”

Id. (quoting Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d

344, 353 (6th Cir. 1998) (emphasis in original)). “The other

employee or employees ordinarily ‘must have dealt with the same
                             - 7 -
Case 2:19-cv-02476-tmp Document 41 Filed 03/02/21 Page 8 of 10   PageID 237




supervisor, have been subject to the same standards and have

engaged   in   the   same   conduct   without   such   differentiating   or

mitigating circumstances that would distinguish their conduct or

the employer’s treatment of them for it.’” Id. (quoting Younis v.

Pinnacle Airlines, Inc., 610 F.3d 359, 364 (6th Cir. 2010)). “For

the plaintiff to meet her burden, she must do more than make

‘generalized and vague allegations’ that another employee was

treated better than her.” Id. (quoting Frazier v. USF Holland,

Inc., 250 F. App'x 142, 147 (6th Cir. 2007)). As previously

discussed, Collier does not cite to any evidence, and the record

before the court does not demonstrate, that the City treated

similarly situated non-protected employees more favorably than

Collier. Accordingly, Collier cannot make out a prima facie case

of discrimination under Title VII, and the City is entitled to

summary judgment on this claim.

C.   ADA Claim

     The ADA prohibits employers from “discriminat[ing] against a

qualified individual on the basis of disability.” 42 U.S.C. §

12112(a). “The Act’s broad definition of discrimination includes

‘not making reasonable accommodations to the known physical or

mental limitations of an otherwise qualified individual with a

disability who is an applicant or employee, unless such covered

entity can demonstrate that the accommodation would impose an undue
                               - 8 -
Case 2:19-cv-02476-tmp Document 41 Filed 03/02/21 Page 9 of 10   PageID 238




hardship on the operation of the business of such covered entity.’”

Fisher v. Nissan N. Am., Inc., 951 F.3d 409, 415-16 (6th Cir. 2020)

(quoting 42 U.S.C. § 12112(a); citing Kleiber v. Honda of Am. Mfg.,

485 F.3d 862, 868 (6th Cir. 2007)). “Because failure to accommodate

is listed in the Act’s definition of disability discrimination,

see 42 U.S.C. § 12112(b)(5)(A), ‘claims premised upon an employer’s

failure to offer a reasonable accommodation necessarily involve

direct evidence (the failure to accommodate) of discrimination.’”

Id. at 416 (quoting Kleiber, 485 F.3d at 868).

     “Under the direct-evidence framework, [the plaintiff] bears

the burden of establishing (1) that he is disabled, and (2) that

he is ‘‘otherwise qualified’ for the position despite his or her

disability: (a) without accommodation from the employer; (b) with

an alleged ‘essential’ job requirement eliminated; or (c) with a

proposed reasonable accommodation.’” Id. at 417 (quoting Kleiber,

485 F.3d at 869). The employer “bears the burden of ‘proving that

a challenged job criterion is essential, and therefore a business

necessity, or that a proposed accommodation will impose an undue

hardship upon [it.]” Id. (quoting Kleiber, 485 F.3d at 869).

“Plaintiffs    must   also   propose   a   reasonable   accommodation    to

succeed.” Tchankpa v. Ascena Retail Grp., Inc., 951 F.3d 805, 812

(6th Cir. 2020) (citing Walsh v. UPS, 201 F.3d 718, 725-26 (6th

Cir. 2000)).
                                  - 9 -
Case 2:19-cv-02476-tmp Document 41 Filed 03/02/21 Page 10 of 10   PageID 239




     Here, it is undisputed that Collier never requested or applied

for an ADA accommodation with the City. (ECF No. 36-6, at 2; ECF

No. 36-3, at 6.) As a result, Collier cannot succeed on his ADA

claim for failure to accommodate. See Tchankpa, 951 F.3d at 812;

see also Kleiber, 485 F.3d at 869 (“Generally, an ADA plaintiff

‘bears the initial burden of proposing an accommodation and showing

that that accommodation is objectively reasonable.’”) (quoting

Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 457 (6th Cir.

2004)); Johnson v. Cleveland City Sch. Dist., 443 F. App'x 974,

983 (6th Cir. 2011) (“The employee also bears the burden of

proposing reasonable accommodations; an employee’s claim must be

dismissed if the employee fails to identify and request such

reasonable accommodations.”) (citing Tubbs v. Formica Corp., 107

F. App'x 485, 488-89 (6th Cir. 2004)). Accordingly, the City is

entitled to summary judgment as to Collier’s ADA claim.

                              III. CONCLUSION

     For the reasons above, the motion for summary judgment is

granted.

     IT IS SO ORDERED.

                                 s/ Tu M. Pham
                                 TU M. PHAM
                                 Chief United States Magistrate Judge

                                 March 2, 2021
                                 Date

                                  - 10 -
